UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-2300



FIDELITY NATIONAL TITLE INSURANCE COMPANY OF
PENNSYLVANIA,

                                            Plaintiff - Appellant,

          versus


CHICAGO TITLE INSURANCE COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
94-1541-S)


Argued:   June 5, 1997                     Decided:   July 18, 1997


Before WILKINS and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Lauri Elizabeth Cleary, LERCH, EARLY & BREWER, CHARTERED,
Bethesda, Maryland, for Appellant. Anthony Linn Meagher, PIPER &
MARBURY, Baltimore, Maryland, for Appellee. ON BRIEF: Stanley J.
Reed, LERCH, EARLY & BREWER, CHARTERED, Bethesda, Maryland, for
Appellant. Charles P. Scheeler, PIPER & MARBURY, Baltimore, Mary-
land; Thomas A. Doyle, William M. Sneed, BAKER & MCKENZIE, Chicago,
Illinois; Susan E. Woods, CHICAGO TITLE INSURANCE CO., Chicago,
Illinois, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       When this case was on appeal the first time, we affirmed the

dismissal of Fidelity's claims against Chicago Title for conversion

and unjust enrichment, but we remanded for further proceedings on
Fidelity's claims for breach of fiduciary duty and civil conspir-

acy.   See Fidelity Nat'l Title Ins. Co. v. Chicago Title Ins. Co.,
No. 94-2308 (4th Cir. Aug. 4, 1995). On remand the district court,

after allowing further discovery, granted Chicago Title's separate
motions for summary judgment on the two remaining claims. Fidelity

appeals from the judgment order entered August 13, 1996.     After

considering the joint appendix, the briefs, and the arguments of

counsel, we affirm for the reasons stated in the district court's

two opinions.   See Fidelity Nat'l Title Ins. Co. v. Chicago Title
Ins. Co., Civil No. S-94-1541 (D. Md. Apr. 22, 1996), and Fidelity

Nat'l Title Ins. Co. v. Chicago Title Ins. Co., Civil No. S-94-1541

(D. Md. Aug. 13, 1996).




                                                          AFFIRMED



                                  2